Exhibit 10.1


THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT




THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of September 17, 2008 and effective as of the Effective
Date (as hereinafter defined), is made and entered into among WYNN LAS VEGAS,
LLC, a Nevada limited liability company (the “Borrower”), the Wynn Amendment
Parties (as hereinafter defined) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent (in such capacity, the “Administrative Agent”) on behalf of
the Lenders (as hereinafter defined).


RECITALS


A.           The Borrower and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement, dated as of August 15, 2006 (as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of April 9, 2007, and that certain Second Amendment to
Amended and Restated Credit Agreement, dated as of October 31, 2007, the “Credit
Agreement”), among the Borrower, Deutsche Bank Trust Company Americas, as
Administrative Agent, issuing lender and swing line lender, Deutsche Bank
Securities Inc., as lead arranger and joint book running manager, Banc of
America Securities LLC, as lead arranger and joint book running manager, Bank of
America, N.A., as syndication agent, J.P. Morgan Securities Inc., as arranger
and joint book running manager, JPMorgan Chase Bank, N.A., as joint
documentation agent, SG Americas Securities, LLC, as arranger and joint book
running manager, Societe Generale, as joint documentation agent, Bank of
Scotland, as managing agent, HSH Nordbank AG, as managing agent, the Royal Bank
of Scotland PLC, as managing agent, Wachovia Bank, as managing agent, and the
several banks and other financial institutions or entities from time to time
parties thereto as lenders (the “Lenders”).


B.           In connection with the Credit Agreement, each of Wynn Las Vegas
Capital Corp., a Nevada corporation (“Capital Corp.”), Wynn Show Performers,
LLC, a Nevada limited liability company (“Show Performers”), Wynn Golf, LLC, a
Nevada limited liability company (“Wynn Golf”), Wynn Sunrise, LLC, a Nevada
limited liability company (“Wynn Sunrise”), World Travel, LLC, a Nevada limited
liability company (“World Travel”), Kevyn, LLC, a Nevada limited liability
company (“Kevyn”), Las Vegas Jet, LLC, a Nevada limited liability company (“Las
Vegas Jet”), Wynn Resorts Holdings, LLC, a Nevada limited liability company
(“Wynn Resorts Holdings”), and Wynn Completion Guarantor, LLC, a Nevada limited
liability company (“Completion Guarantor” and together with Capital Corp., Show
Performers, Wynn Golf, Wynn Sunrise, World Travel, Kevyn, Las Vegas Jet and Wynn
Resorts Holdings, the “Wynn Amendment Parties”), have executed certain Loan
Documents (as defined in the Credit Agreement).
 
C.           The Borrower has requested that the Lenders agree, subject to the
conditions and on the terms set forth in this Third Amendment, to amend certain
provisions of the Credit Agreement in order to, among other things, permit the
Borrower to incur an incremental term
 

--------------------------------------------------------------------------------


 
loan facility in the amount of $150,000,000 and provide greater flexibility with
respect to the required financial performance of the Borrower.


D.           The Lenders are willing to agree to such amendments, subject to the
conditions and on the terms set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Administrative Agent on
behalf of the Lenders and the Wynn Amendment Parties agree as follows:


1.            Definitions.  Except as otherwise expressly provided herein,
capitalized terms used in this Third Amendment shall have the meanings given in
the Credit Agreement and the rules of interpretation set forth in the Credit
Agreement shall apply to this Third Amendment.


2.            Amendments.


(a)           The definition of “Initial Phase II Calculation Date” in Section
1.1 of the Credit Agreement is hereby amended by replacing the word “first”,
where such word appears therein, with the word “second”.


(b)           Section 1.3(b) of the Credit Agreement is hereby amended by
replacing the phrase “ending on the Initial Phase II Calculation Date” in each
place where it appears therein, with the phrase “beginning immediately after the
Phase II Opening Date”.


(c)           Section 2.26(a) of the Credit Agreement is hereby amended by
deleting the parenthetical reading “(the “New Term Loan Commitments”)” and
inserting the following new sentence immediately prior to the first sentence of
Section 2.26(a):


“On or prior to December 31, 2008, the Borrower may, by written notice to the
Administrative Agent, request the establishment of one or more new term loan
commitments (any term loan commitments established pursuant to this Section 2.26
being referred to as “New Term Loan Commitments”) to be funded on or prior to
December 31, 2008, in an amount not in excess of $150,000,000 in the aggregate
and not less than $50,000,000 individually (or such lesser amount which shall be
approved by the Administrative Agent) or an integral multiple of $5,000,000 in
excess thereof.”


(c)           Section 2.26(d) of the Credit Agreement is hereby amended by
replacing the words “first sentence”, where such words appear therein, with the
words “first two sentences”.


(d)           Section 4.16 of the Credit Agreement is hereby amended by (i)
replacing the word “extension”, where such word appears therein, with the word
“extensions” and (ii) adding the
 
2

--------------------------------------------------------------------------------


 
following immediately after words “general corporate purposes”, where such words
appear therein:


“; provided that the proceeds of any New Term Loans made on or prior to December
31, 2008 shall be used for the payment of Project Costs”.


(e)           Section 7.1(b) of the Credit Agreement is hereby amended by
replacing the required Consolidated Leverage Ratio set forth therein for the
periods ending on or prior to June 30, 2010, with the following:



 
 
Quarterly Date
 
Consolidated
Leverage Ratio
   
Quarterly Dates from the Initial Phase II Calculation Date through and including
June 30, 2009
 
8.25:1
   
Quarterly Date ending on September 30, 2009 (if different than the Initial Phase
II Calculation Date)
 
7.75:1
   
Quarterly Date ending on December 31, 2009
 
7.50:1
   
Quarterly Date ending on March 31, 2010
 
6.75:1
   
Quarterly Date ending on June 30, 2010
 
6.25:1
 



(f)            Section 7.1(c) of the Credit Agreement is hereby amended by
replacing the required Consolidated Interest Coverage Ratio for the periods
ending on the Quarterly Dates from and after December 31, 2008 through and
including September 30, 2009, with the following:



 
 
Quarterly Date
 
Consolidated Interest
Coverage Ratio
   
Quarterly Date ending on December 31, 2008
 
1.40:1
   
Quarterly Dates from and after March 31, 2009 but prior to the Initial Phase II
Calculation Date
 
1.35:1
   
Quarterly Dates from and after the Initial Phase II Calculation Date through and
including September 30, 2009
 
1.75:1
 



3.            Representations and Warranties.  To induce the Lenders and the
Administrative Agent to agree to this Third Amendment, the Borrower represents
to the Administrative Agent and the Lenders that as of the date hereof:


(a)           each of the Borrower and each of the Wynn Amendment Parties has
all power and authority to enter into this Third Amendment and to carry out the
transactions contemplated hereby, and to perform its obligations hereunder or in
respect hereof;
 
3

--------------------------------------------------------------------------------



 
(b)           the execution and delivery of this Third Amendment and the
performance of the obligations of the Borrower and each of the Wynn Amendment
Parties hereunder or in respect hereof have been duly authorized by all
necessary action on the part of the Borrower and such Wynn Amendment Party;


(c)           the execution and delivery of this Third and the performance of
the obligations of the Borrower and each of the Wynn Amendment Parties hereunder
or in respect hereof do not and will not conflict with or violate (i) any
provision of the articles of incorporation or bylaws (or similar constituent
documents) of the Borrower or such Wynn Amendment Party, (ii) any Requirement of
Law, (iii) any order, judgment or decree of any court or other governmental
agency binding on the Borrower or any Wynn Amendment Party, or (iv) any
indenture, agreement or instrument to which the Borrower or any Wynn Amendment
Party is a party or by which the Borrower or any Wynn Amendment Party, or any
property of any of them, is bound, and do not and will not require any consent
or approval of any Person;


(d)           this Third Amendment has been duly executed and delivered by the
Borrower and each of the Wynn Amendment Parties and the Credit Agreement and the
other Loan Documents, as amended by this Third Amendment, are the legal, valid
and binding obligations of the Borrower and each of the Wynn Amendment Parties
party thereto, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);


(e)           after giving effect to this Third Amendment, no event has occurred
and is continuing or will result from the execution and delivery of this Third
Amendment, that would constitute a Default or an Event of Default;


(f)           since the Amended and Restated Effective Date (as defined in the
Credit Agreement), no event has occurred that has resulted, or could reasonably
be expected to result, in a Material Adverse Effect; and


(g)           each of the representations and warranties made by the Borrower or
any of the Wynn Amendment Parties in or pursuant to the Loan Documents to which
such entity is a party shall be true and correct in all material respects on and
as of the date this representation is being made, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date.


4.            Effectiveness of this Third Amendment.  This Third Amendment shall
be effective on the date (the “Effective Date”) upon which (a) the Required
Lenders shall have consented to this Third Amendment and (b) the Borrower, the
Wynn Amendment Parties and the Administrative Agent, on behalf of the Lenders,
shall have executed this Third Amendment.


4

--------------------------------------------------------------------------------


 
5.            Acknowledgments.  By executing this Third Amendment, each of the
Wynn Amendment Parties (other than Wynn Resorts Holdings and Completion
Guarantor) (a) consents to this Third Amendment, (b) acknowledges that
notwithstanding the execution and delivery of this Third Amendment or any prior
amendment, the obligations of each of the Wynn Amendment Parties under the
Guarantee are not impaired or affected (except as provided for in this Third
Amendment) and the Guarantee continues in full force and effect and (c) affirms
and ratifies the Guarantee.  By executing this Third Amendment, the Borrower and
each of the Wynn Amendment Parties (other than Completion Guarantor) consents to
this Third Amendment, (b) acknowledges that notwithstanding the execution and
delivery of this Third Amendment or any prior amendment, the obligations of the
Borrower and each of the Wynn Amendment Parties under the Security Documents to
which it is a party (other than the Guarantee) are not impaired or affected
(except as provided for in this Third Amendment) and such Security Documents
continue in full force and effect and (c) affirms and ratifies such Security
Documents.  By executing this Third Amendment, Completion Guarantor (a) consents
to this Third Amendment, (b) acknowledges that notwithstanding the execution and
delivery of this Third Amendment or any prior amendment, the obligations of
Completion Guarantor under the Completion Guaranty are not impaired or affected
(except as provided for in this Third Amendment) and the Completion Guaranty
continues in full force and effect and (c) affirms and ratifies the Completion
Guaranty.


6.            Miscellaneous. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  This Third Amendment may
be executed in one or more counterparts and when signed by all of the parties
listed below shall constitute a single binding agreement.  Delivery of an
executed counterpart hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart.  Except as amended, all of the
provisions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect except that each reference to the “Credit Agreement”, or
words of like import in any Loan Document, shall mean and be a reference to the
Credit Agreement as amended hereby.  This Third Amendment shall be deemed a
“Loan Document” as defined in the Credit Agreement.  Section 10.12 of the Credit
Agreement shall apply to this Third Amendment and all past and future amendments
to the Credit Agreement and other Loan Documents as if expressly set forth
therein.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed by their officers or officers of their sole ultimate members thereunto
duly authorized as of the day and year first above written, to be effective as
of the Effective Date.
 


WYNN LAS VEGAS, LLC,
 
WYNN GOLF, LLC,
 
a Nevada limited liability company
 
a Nevada limited liability company
         
By:
Wynn Resorts Holdings, LLC,
 
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
a Nevada limited liability company,
   
its sole member
   
its sole member
           
By:
Wynn Resorts, Limited,
   
By:
Wynn Resorts Holdings, LLC,
     
a Nevada corporation,
     
a Nevada limited liability company,
     
its sole member
     
its sole member
             
By:
/s/ Matt Maddox
     
By:
Wynn Resorts, Limited,
     
Name:
Matt Maddox
       
a Nevada corporation,
     
Title:
Chief Financial Officer and Treasurer
       
its sole member
                                     
By:
/s/ Matt Maddox
                 
Name:
Matt Maddox
                 
Title:
Chief Financial Officer and Treasurer
         
WYNN SUNRISE, LLC,
 
WORLD TRAVEL, LLC,
 
a Nevada limited liability company
 
a Nevada limited liability company
                     
By:
Wynn Las Vegas, LLC,
 
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
a Nevada limited liability company,
   
its sole member
   
its sole member
                       
By:
Wynn Resorts Holdings, LLC,
   
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
a Nevada limited liability company,
     
its sole member
     
its sole member
                         
By:
Wynn Resorts, Limited,
     
By:
Wynn Resorts, Limited,
       
a Nevada corporation,
       
a Nevada corporation,
       
its sole member
       
its sole member
                               
By:
/s/ Matt Maddox
       
By:
/s/ Matt Maddox
       
Name:
Matt Maddox
       
Name:
Matt Maddox
       
Title:
Chief Financial Officer and Treasurer
       
Title:
Chief Financial Officer and Treasurer
                         

 
[Signature Page to Third Amendment to
Wynn Las Vegas Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------


 
 

                                               
LAS VEGAS JET, LLC,
 
WWYNN SHOW PERFORMERS, LLC,
 
a Nevada limited liability company
 
a Nevada limited liability company
                       
By:
Wynn Las Vegas, LLC,
 
By:
Wynn Las Vegas, LLC,
   
a Nevada limited liability company,
   
a Nevada limited liability company,
   
its sole member
   
its sole member
                         
By:
Wynn Resorts Holdings, LLC,
   
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
a Nevada limited liability company,
     
its sole member
     
its sole member
                           
By:
Wynn Resorts, Limited,
     
By:
Wynn Resorts, Limited,
       
a Nevada corporation,
       
a Nevada corporation,
       
its sole member
       
its sole member
                               
By:
/s/ Matt Maddox
       
By:
/s/ Matt Maddox
       
Name:
Matt Maddox
       
Name:
Matt Maddox
       
Title:
Chief Financial Officer and Treasurer
       
Title:
Chief Financial Officer and Treasurer
                                                 
KEVYN, LLC,
 
WYNN LAS VEGAS CAPITAL CORP.,
 
a Nevada limited liability company
 
a Nevada corporation
                       
By:
Wynn Las Vegas, LLC,
 
By:
/s/ Matt Maddox__________
   
a Nevada limited liability company,
 
Name:
Matt Maddox
   
its sole member
 
Title:
Chief Financial Officer and Treasurer
                         
By:
Wynn Resorts Holdings, LLC,
             
a Nevada limited liability company,
             
its sole member
                                   
By:
Wynn Resorts, Limited,
                 
a Nevada corporation,
                 
its sole member
                                         
By:
/s/ Matt Maddox
                   
Name:
Matt Maddox
                   
Title:
Chief Financial Officer and Treasurer
                                                                               
                                                     

 
 
[Signature Page to Third Amendment to
Wynn Las Vegas Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------



 
WYNN RESORTS HOLDINGS, LLC
     
a Nevada limited liability company
             
By:
Wynn Resorts, Limited,
         
a Nevada corporation,
         
its sole member
                 
By:
/s/ Matt Maddox_________________
           
Name:
Matt Maddox
           
Title:
Chief Financial Officer and Treasurer
         





WYNN COMPLETION GUARANTOR, LLC
     
a Nevada limited liability company
                           
By:
Wynn Las Vegas, LLC,
         
a Nevada limited liability company,
         
its sole member
                               
By:
Wynn Resorts Holdings, LLC,
             
a Nevada limited liability company,
             
its sole member
                                   
By:
Wynn Resorts, Limited,
                 
a Nevada corporation,
                 
its sole member
                                         
By:
/s/ Matt Maddox
                   
Name:
Matt Maddox
                   
Title:
Chief Financial Officer and Treasurer
             



[Signature Page to Third Amendment to
Wynn Las Vegas Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY
           
AMERICAS, as Administrative Agent on
           
behalf of the Lenders
                               
By:
/s/ Mary Kay Coyle
           
Name:
Mary Kay Coyle
           
Title:
Managing Director
                               
By:
/s/ Erin Morrissey
           
Name:
Erin Morrissey
           
Title:
Vice President
           

 
 
 
 
 
 
 
 
 
 
[Signature Page to Third Amendment to
Wynn Las Vegas Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------
